



Exhibit 10.18


EXECUTIVE MANAGEMENT COMPENSATION PROGRAM
Recapture and Forfeiture Agreement
                           Purpose


A Covered Officer’s agreement to this Recapture and Forfeiture Agreement
(“Recapture Agreement” or “Agreement”) is a condition of their participation in
the Executive Management Compensation and any successor compensation programs
for Covered Officers (collectively, the “EMCP”).


This Agreement sets forth terms and conditions pursuant to which the Covered
Officer’s compensation under the EMCP and any successors thereto may be
recaptured and/or forfeited.
                             Effective Date


This Agreement applies to Deferred Salary (as defined in the EMCP) earned, paid
or to be paid pursuant to the terms of the EMCP and any determination of a
Forfeiture Event (as defined herein) that occurs on or after the date of your
promotion or hire into a Covered Officer position.
                   Forfeiture Events and Compensation Subject to
Recapture or
Forfeiture


After providing the requisite Notice, the Freddie Mac Board of Directors, in the
good faith exercise of its sole discretion, determines that any of the following
events (each a “Forfeiture Event”) have occurred:


1.    Forfeiture Event: The Covered Officer has earned or obtained the legally
binding right to a payment of Deferred Salary based on materially inaccurate
financial statements (including without limitation, statements of earnings,
revenues, or gains) or any other materially inaccurate performance measure.


Compensation Subject to Recapture and/or Forfeiture: Any Deferred Salary in
excess of the amounts that the Board determines would likely have been otherwise
earned by the Covered Officer using accurate measures during the two years prior
to the Forfeiture Event.


2. Forfeiture Events:


(i) The Covered Officer’s employment with Freddie Mac is terminated because the
Covered Officer is either convicted of, or pleads guilty or nolo contendere to,
a felony;


(ii) Subsequent to termination of employment:


a. the Covered Officer is convicted of, or pleads guilty or nolo contendere
to, a felony, based on conduct occurring prior to termination; and,


b. within one year of such conviction or plea, the Board determines in good
faith that such conduct is materially harmful to the business or reputation of
Freddie Mac.


(iii) The Covered Officer‘s employment is terminated because, or within two
years of the Covered Officer’s termination of employment, the Board determines
in good faith that, the Covered Officer engaged in any willful misconduct in the
performance of his or her duties with Freddie Mac that is materially harmful to
the business or reputation of Freddie Mac (for such purposes, “willful” shall
mean any act or omission by the Covered Officer that was done in bad faith or in
the absence of a reasonable belief that the same was in the best interests
of Freddie Mac).





Page 1 of 4

--------------------------------------------------------------------------------









EXECUTIVE MANAGEMENT COMPENSATION PROGRAM
Recapture and Forfeiture Agreement
 


Compensation Subject to Recapture and/of Forfeiture: Any Deferred Salary earned
by the Covered Officer during the two years prior to the date that the Covered
Officer is terminated, any Deferred Salary that is scheduled to be paid to the
Covered Officer within two years after termination of employment and any other
cash payment made or to be made to the Covered Officer as consideration for any
release of claims agreement between the Covered Officer and Freddie Mac.


3.    Forfeiture Event: The Covered Officer’s employment with Freddie Mac is
terminated because, in carrying out his or her duties, the Covered Officer
engages in conduct that constitutes gross neglect or gross misconduct that is
materially harmful to Freddie Mac, or within two years after the Covered
Officer’s termination of employment the Board determines in good faith that the
Covered Officer, prior to his or her termination of employment, engaged in
conduct that constitutes gross neglect or gross misconduct and that such actions
resulted in material harm to Freddie Mac.


Compensation Subject to Recapture and/or Forfeiture: Any Deferred Salary paid to
the Covered Officer at the time of termination or subsequent to the date of
termination, including any cash payment made to the Covered Officer as
consideration for any release of claims agreement between the Covered Officer
and Freddie Mac.


4. Forfeiture Event: The Covered Officer has violated a post-termination
non-competition covenant set forth in the Restrictive Covenant and
Confidentiality Agreement between the Covered Officer and Freddie Mac in effect
when a payment of Deferred Salary is scheduled to be made.


Compensation Subject to Recapture and/or Forfeiture: 50% of the Deferred Salary
paid to the Covered Officer during the twelve months immediately preceding the
violation and 100% of all Deferred Salary unpaid at the time of such violation.


The recapture of compensation constitutes a forfeiture of such compensation and
the Covered Officer’s immediate repayment of the same to Freddie Mac shall occur
notwithstanding the terms of any applicable plan, agreement or award to the
contrary.
                          Dollar Amount to be Recaptured and/or Forfeited


After providing the requisite Notice, the Board of Directors in the good faith
exercise of its sole discretion shall determine the appropriate dollar amount of
compensation to be recaptured from and/or forfeited by the Covered Officer, if
any, which is intended to be the gross amount of compensation in excess of what
Freddie Mac would have paid the Covered Officer had Freddie Mac taken the
Forfeiture Event into consideration at the time such compensation decision was
made.


Neither the Covered Officer’s Base Salary nor the Covered Officer’s assets
acquired either prior to employment by Freddie Mac or directly from sources
other than Freddie Mac shall be subject to recapture or forfeiture pursuant to
the terms of this Agreement.







Page 2 of 4

--------------------------------------------------------------------------------









EXECUTIVE MANAGEMENT COMPENSATION PROGRAM
Recapture and Forfeiture Agreement


Notice
Requirements
                                                                                                                                                                                                                                               A
determination as to the occurrence of a Forfeiture Event and the dollar amount
of compensation, if any, to be recaptured and/or forfeited pursuant to this
Agreement shall be made only after first providing to the Covered Officer:


(i) reasonable advance notice setting forth Freddie Mac’s intention to make such
a determination;


(ii) where remedial action is appropriate and feasible, a reasonable opportunity
for the Covered Officer to take such action;


(iii) an opportunity for the Covered Officer, together with his or her counsel,
to be heard before the Board; and


(iv) a copy of a resolution duly adopted by a majority of the entire Board at a
meeting of the Board called and held for such purpose, making the requisite
determination.


Reservation of
Rights


Nothing in this Recapture Agreement is intended or shall be construed to
abrogate the “at will” employment relationship between the Covered Officer and
Freddie Mac, and both the Covered Officer and Freddie Mac retain the right to
terminate the employment relationship at any time for any lawful reason with or
without notice.


Any dispute between the Covered Officer and Freddie Mac concerning the
occurrence of a Forfeiture Event or the dollar amount of compensation subject to
recapture and/or forfeiture shall be determined exclusively in accordance with
the substantive law of the state in which the Covered Officer’s primary place of
employment with Freddie Mac is located, excluding the provisions of the laws of
such state concerning choice-of-law that would result in the application of the
laws of any state other than such state being applied. The Covered Officer
agrees that the federal courts with jurisdiction for the state in which his or
her primary place of employment is located shall be the venue for and have
exclusive jurisdiction over any such dispute.


The terms and conditions of this Recapture Agreement and any successors thereto
are not intended to negate and do not supersede the provisions of any applicable
law, regulation or regulatory guidance, including the authority of the Federal
Housing Finance Agency (or any federal agency acting as Freddie Mac’s regulator
or Conservator), pertaining to the payment or non-payment of any form of
compensation paid or to be paid to the Covered Officer. The Federal Housing
Finance Agency retains its authority to modify or terminate any of Freddie Mac’s
compensation plans or programs (including the EMCP and any successors thereto),
and with respect to any compensation paid or to be paid to you during or after
your employment pursuant to the EMCP and any successors thereto, to
withhold, escrow or prohibit such compensation, without giving rise to liability
on the part of Freddie Mac.















Page 3 of 4

--------------------------------------------------------------------------------









EXECUTIVE MANAGEMENT COMPENSATION PROGRAM
Recapture and Forfeiture Agreement
Your Review of
This Agreement


During your review of and prior to your agreement to this Recapture Agreement,
Freddie Mac expects that you have had the opportunity to consult and receive
assistance from appropriate advisors, including legal, tax, and financial
advisors.









By signing below, I acknowledge that I understand and voluntarily agree to the
terms of this Recapture
Agreement.








_______________________________________________
__________________________________
Signature     Date


_______________________________________________
Printed Name




_______________________________________________
Officer Title




Page 4 of 4